(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Poe cuanto, en julio 22, 1940, las peticionarias Ramona y -Fe-licita González Fernández radicaron un escrito en la Secretaría de esta Corte solicitando la iniciación de un procedimiento de disbarment contra el abogado Aureliano Rivas Rosario;
Poe Cuanto, este Tribunal ordenó al Fiscal que practicara una investigación de los hechos denunciados, requiriéndolo para que rin-diera el informe y recomendaciones que fueran procedentes;
Poe cuanto, el Fiscal de este Tribunal practicó dicha investi-gación y en su informe expresa haber llegado a las siguientes con-clusiones :
“J. Que el querellado obtuvo sentencia a su favor en pleito por él enta-blado contra las querellantes en la Corte de Distrito de San Juan en cobro de honorarios profesionales.
*978“2. Que en ejecución de dicha sentencia le fueron adjudicados varios pa-garés que ahora dicen las querellantes que les pertenecen.
“3. Que las querellantes no habían satisfecho en forma otra alguna hono-rarios al querellado.
“4. Que si algún derecho consideran las querellantes tener en los pagarés en cuestión o en la finca sobre la cual se constituyó hipoteca, corresponde a ellas recurrir con las acciones apropiadas en las cortes competentes a ejercitar sus alegados derechos.
“5. Que no existe por parte del querellado conducta profesional incorrecta, según le tiende a imputar la querella.’'’
Por CUANTO, este Tribunal ha estudiado la querella y el resul-tado de la investigación practicada por el Fiscal y está conforme con las conclusiones de este funcionario;
Por taNto, por la presente se ordena el archivo y sobreseimiento del caso.